DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4-7, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Isitman et al. (US 20170145195) in view of Galizio et al. (WO 2017/083082).
Considering Claim 1:  Isitman et al. teaches a pneumatic tire comprising a tread comprised of a rubber composition comprising, based on 100 parts by weight of elastomer, from 40 to 90 phr of a solution polymerized styrene-butadiene rubber having a glass transition temperature of -40º C to 0º C (¶0011) and a bound styrene content of 34 percent in the example (Table 5); 10 to 60 phr of a polybutadiene (¶0012); 70 to 130 phr of silica (¶0016) that is a precipitated silica (¶0049) modified with a silane coupling agent (¶0057); and 5 to 50 phr of a hydrocarbon resin (¶0013).  Isitman et al. teaches the styrene butadiene rubber as being extended with a vegetable oil/vegetable triglyceride (¶0031).  Isitman et al. teaches an example comprising 75 parts of s-SBR and 25 parts of BR (Table 
	Isitman et al. teaches a glass transition temperature range that overlaps with the claimed range of -20 to 10º C.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP § 2144.05.  It would have been obvious to a person having ordinary skill in the art to have selected a glass transition temperature within the overlapping portion of the claimed range, and the motivation to do so would have been, as Isitman et al. suggests, they are suitable for the disclosed rubber composition.
	Isitman et al. teaches that the hydrocarbon resin is preferably coumarone-indene, petroleum hydrocarbon, terpene polymer, styrene-alphamethylstyrene copolymers, terpene phenol resin, a rosin derived resin, or mixtures thereof (¶0037).  Isitman et al. does not teach an example using the styrene-alphamethylstyrene copolymers and rosin derived resin.  However, the mixture of styrene-alphamethyl styrene is one a finite number of different mixtures taught in Isitman et al.  The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103."KSR, 550 U.S. at 421, 82 USPQ2d at 1397.  See MPEP § 2143.
	Isitman et al. does not teach the presence of a phenol formaldehyde resin.  However, Galizio et al. teaches that a phenol formaldehyde resin can be used in combination with a hydrocarbon resin in an amount of 1 to 10 phr as a tackifying resin (¶0043).  Isitman et al. and Galizio et al. are analogous art as they are concerned with the same field of endeavor, namely tire tread compositions.  It would have been obvious to a person having ordinary skill in the art to have added the phenol formaldehyde resin of Galizio et al. to the tire of Isitman et al. in the claimed amount, and the motivation to do so would have been, as Galizio et al. suggest, to control the tire grip and rolling resistance by increasing the tack of the tire (¶0043).
	Isitman et al. is silent towards the glass transition temperature of the composition.  However, Isitman et al. teaches mixing the oil extended SBR with a polybutadiene rubber having a glass transition temperature of about -105, a low glass transition temperature traction resin, and a processing oil having a lower glass transition temperature than the oil extended SBR (Table 6).  As such, the glass transition temperature of the composition would inherently be lower than the oil prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977) (footnote and citation omitted). The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (citing Best, 562 F.2d at 1255).  See MPEP § 2112.
Considering Claim 4:  Isitman et al. teaches the SBR as having a vinyl content of 38% (Table 5).
Considering Claim 5:  Isitman et al. teaches the silane coupling agent as being 3,3’-bis(triethoxysilylpropyl) disulfide or 3,3’-bis(triethoxysilylpropyl) tetrasulfide (¶0059).
Considering Claim 6:  Isitman et al. does not teach the silica as being pretreated with the silane copuling agent.  However, the instant claims are product by process claims.  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  See MPEP § 2113.
Considering Claim 7:  Isitman et al. teaches the freely added oil as being optional (¶0014) and teaches an example comprising 5 parts of TDAE oil as a free processing oil (Table 6).
Considering Claim 11:  Isitman et al. teaches the SBR as being functionalized with amine, thiol, and siloxy groups (¶0017).
Considering Claim 12:  Isitman et al. teaches the SBR as being silicon coupled (¶0027).
Considering Claim 13:  Isitman et al. teaches the SBR as having a vinyl content of 38% (Table 5).  Isitman et al. teaches the freely added oil as being optional (¶0014).  

Response to Arguments
Applicant's arguments filed April 26, 2021 have been fully considered but they are not persuasive, because:
A)  The applicant’s argument that Isitman et al. teaches away from the claimed invention is not persuasive.  The applicant relies upon ¶0078 to show that the examples having an extender 
B)  In response to applicant's argument that the applicant added the soybean oil to reduce the glass transition temperature of high glass transition temperature SSBR, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
	C)  The applicant’s argument that Isitman et al. teaches the freely added oil as being optional is not persuasive.  Isitman et al. teaches the freely added oil as being optional (¶0014) and teaches an example comprising 5 parts of TDAE oil as a free processing oil (Table 6).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM J HEINCER whose telephone number is (571)270-3297.  The examiner can normally be reached on M-F 7:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIAM J HEINCER/Primary Examiner, Art Unit 1767